DETAILED ACTION
This Office Action is in response to the application 16/655,680 filed on 10/17/2019.
Claims 1-20 have been examined and are pending.  Claims 1 and 20 are independent claims.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “selector” and “combiner” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The generic placeholder selector and combiner are merely a substitute for the term “means”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20,  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0040 of Applicant’s disclosure provides “Selector 340 may for example consist of FPGAs, ASICs, and/or logic circuits.” Paragraph 0042, of Applicant’s disclosure provides “Combiner 320 may thus include a plurality of shift registers that cache for example five sequential blocks of voice data.”

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention. 
Claims 1, 2, 4, and 20 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Clark (US3731197), filed December 15, 1969, in view of Heimbach (US4638357), filed January 20, 1984.
Regarding claim 1, Clark discloses a voice encryption device (Clark, col. 2, lines 23-26, and FIG. 1 voice encryption device) comprising:
a pseudorandom number generator configured to generate a key data stream responsive to a cryptographic key (Clark col. 7 pseudorandom sequence col. 8 line 5, rearrange column bits);
a shift register configured to sequentially store a sequence of voice data as a block of voice data (Clark, col. 7, lines 3-6, shift register / sample and hold circuitry stores sequence of voice / audio data.);
(Clark col. 8 lines 4-8, rearrange column bits; col. 2, lines 64-67, sequencer provides key data stream);
a combiner configured to combine the rearranged block of voice data provided from the selector to generate an encrypted block of voice data (Clark, col. 2, lines 61-62, combine the rearranged block of voice/ audio data).
Clark discloses a combiner configured to combine the rearranged block of voice data provided from the selector to generate an encrypted block of voice data, but does not explicitly disclose combine the rearranged block of voice data provided from the selector with the block of voice data to generate an encrypted block of voice data.
However, in an analogous art, Heimbach discloses combining rearranged voice data and the voice data (Heimbach, col. 5, lines 27-37, combined audio signal and rearranged audio signal).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Heimbach with the voice encryption device of Clark to include combine the rearranged block of voice data provided from the selector with the block of voice data to generate an encrypted block of voice data.
One would have been motivated to provide users with the benefits of several different levels or classes of programming to subscribers (Heimbach, col. 3, lines 62-65)
Regarding claim 2, Clark and Heimbach disclose the voice encryption device of claim 1.  Clark disclose wherein the combiner is configured to add pieces of voice data of the rearranged block of voice data to corresponding pieces of voice data of the block of voice data to provide the encrypted block of voice data (Clark, col. 2, lines 61-62, combine the rearranged block of voice/ audio data).
Regarding claim 4, Clark and Heimbach disclose the voice encryption device of claim 1. wherein the selector is further configured to invert and/or change amplitude of the pieces of voice data in the block of voice data (Heimbach, col. 5, lines 20-26, voice data is inverted and changed in amplitude).
Regarding claim 20, Clark discloses a voice encryption device (Clark, col. 2, lines 23-26, and FIG. 1 voice encryption device) comprising:
a pseudorandom number generator configured to generate a key data stream responsive to a cryptographic key (Clark col. 7 pseudorandom sequence col. 8 line 5, rearrange column bits);
a shift register configured to sequentially store a sequence of voice data as a block of voice data (Clark, col. 7, lines 3-6, shift register / sample and hold circuitry stores sequence of voice / audio data.);
a selector configured to select pieces of voice data from among the block of voice data stored by the shift register and provide a rearranged block of voice data including the selected pieces of voice data as initial pieces of voice data in the rearranged block of voice data responsive to a key data value from among the key data stream (Clark col. 8 lines 4-8, rearrange column bits; col. 2, lines 64-67, sequencer provides key data stream);
 (Clark, col. 2, lines 61-62, combine the rearranged block of voice/ audio data).
Clark discloses a combiner configured to combine the rearranged block of voice data provided from the selector to generate an encrypted block of voice data, but does not explicitly disclose combine the rearranged block of voice data provided from the selector with a previous block of voice data received prior to the block of voice data.
However, in an analogous art, Heimbach discloses combine the rearranged block of voice data provided from the selector with a previous block of voice data received prior to the block of voice data (Heimbach, col. 5, lines 27-37, combined audio signal and rearranged audio signal; col. 9, lines 44-46, delayed audio signal is added to the undelayed program audio signal).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Heimbach with the voice encryption device of Clark to include combine the rearranged block of voice data provided from the selector with the block of voice data to generate an encrypted block of voice data.
One would have been motivated to provide users with the benefits of several different levels or classes of programming to subscribers (Heimbach, col. 3, lines 62-65).


Claim 3 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Clark (US3731197), filed December 15, 1969, in view of Heimbach (US4638357), filed January 20, 1984, and further in view of Eilers (US4688246), filed December 20, 1985.
Regarding claim 3, Clark and Heimbach disclose the voice encryption device of claim 1.
Clark and Heimbach do not explicitly disclose wherein the combiner is further configured to insert voice data of a previous block of voice data into blank spaces of the rearranged block of voice data.
However, Eilers discloses wherein the combiner is further configured to insert voice data of a previous block of voice data into blank spaces of the rearranged block of voice data (Eilers, col. 7, lines 13-23,”In the preferred embodiment, none of the horizontal synchronizing signals are 15 present because color bursts and encoded digital audio data are substituted in each line to avoid any gaps in the audio data. Thus, no sync signals are present in the scrambled TV signal to facilitate restoration.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eilers with the voice encryption device of Clark and Heimbach to include wherein the combiner is further configured to insert voice data of a previous block of voice data into blank spaces of the rearranged block of voice data.
One would have been motivated to provide users with the benefits of providing efficient transmission of digital audio in a TV signal scrambling system by replacement of (Eilers: col. 2, lines 4-19).
Claim 5 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Clark (US3731197), filed December 15, 1969, in view of Heimbach (US4638357), filed January 20, 1984, and further in view of Sato (US20070100627), 371 (c) (1), (2), (4) date October 16, 2006.
Regarding claim 5, Clark and Heimbach disclose the voice encryption device of claim 1.
Clark and Heimbach do not explicitly disclose wherein the selected pieces of voice data consist of n pieces of voice data, and the block of voice data consists of m pieces of voice data, wherein n and m are positive integers and m>n.
However, in an analogous art, Sato discloses wherein the selected pieces of voice data consist of n pieces of voice data, and the block of voice data consists of m pieces of voice data, wherein n and m are positive integers and m>n (Sato, paragraph 0193, “among eighteen kinds of combinations totally obtained by selecting one piece from among the voice unit data A1, A2, and A3, one piece from among the voice unit data B1 and B2, and one piece from among the voice unit data C1, C2, and C3, that is, three pieces in total, is selected as the combination of optimal voice unit data for synthesizing the voice which reads out the message template.”).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sato 
One would have been motivated to provide users with the benefits of generating data expressing synthetic speech by combining selected voice data mutually (Sato: paragraph 0038).
Claim 6 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Clark (US3731197), filed December 15, 1969, in view of Heimbach (US4638357), filed January 20, 1984, and further in view of Chen (CN102244608), published November 16, 2011.
Regarding claim 6, Clark and Heimbach disclose the voice encryption device of claim 1.
Clark and Heimbach do not explicitly disclose wherein the rearranged block of voice data includes the selected pieces of voice data as the initial pieces of voice data followed by remaining pieces of voice data from among the block of voice data other than the selected pieces of voice data sequentially in order after the initial pieces of voice data.
However, in an analogous art, Chen discloses wherein the rearranged block of voice data includes the selected pieces of voice data as the initial pieces of voice data followed by remaining pieces of voice data from among the block of voice data other than the selected pieces of voice data sequentially in order after the initial pieces of voice data (Chen CN 102244608, 4th page, paragraph 19, “A priority level self-adapting transmission method of streaming media content… intercepting 15 seconds before audio information as the audio information packet is assembled, intercepting 15 seconds before video information is assembled into a packet as the video information and the audio information of remaining assembled into packets as audio information. the rest of the video information as video information assembled into a packet, audio information, video information, audio information and video information of information of priority level from high to low is as follows: audio information, video information, audio information, and video information. step three: the sender data packet selector rearranged data packet transmission queue according to the priority level to form a new transmission queue”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chen with the voice encryption device of Clark and Heimbach to include wherein the rearranged block of voice data includes the selected pieces of voice data as the initial pieces of voice data followed by remaining pieces of voice data from among the block of voice data other than the selected pieces of voice data sequentially in order after the initial pieces of voice data.
One would have been motivated to provide users with the benefits of solving the problem of accumulating large amount of data information to the transmission array, causing network congestion, easy generation of unstable data transmission in wireless terminal application, transmitting the important information is not in place  (Chen: abstract).

Claims 7-9, 11-12, 15, 16, and 18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Clark (US3731197), filed December 15, 1969, in view of Heimbach (US4638357), filed January 20, 1984, and further in view of Christmas (US20190173677), filed November 30, 2018.
Regarding claim 7, Clark and Heimbach disclose the voice encryption device of claim 1.
Clark and Heimbach do not explicitly disclose wherein the pseudorandom number generator, the shift register, the selector and the combiner are disposed on a printed circuit board, the voice encryption device further comprising device housing configured to encapsulate the pseudorandom number generator, the shift register, the selector, the combiner and the printed circuit board.
However, in an analogous art, Christmas discloses wherein the pseudorandom number generator, the shift register, the selector and the combiner are disposed on a printed circuit board, the voice encryption device further comprising device housing configured to encapsulate the pseudorandom number generator, the shift register, the selector, the combiner and the printed circuit board (Christmas, paragraph 0064, “In various embodiments, case 1012 may enable electronic communication between portable storage device 900, a power supply, a printed circuit board PCB (“PCB”), or other electronic devices retained within case 1012. Case 1012 may further enable electronic communication of power and/or data to and/or from the mobile device retained within case 1012. Portable storage device 900 may also be in wireless communication with the mobile device retained within case 1012 as described herein.” paragraph 0079, “a PSD 1500 is illustrated. PSD 1500 may variously include features and functionality described herein. PSD 1500 may be configured to encrypt data stored on PSD 1500 to partially prevent third parties and hackers from accessing and viewing the data”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Christmas with the voice encryption device of Clark and Heimbach to include wherein the pseudorandom number generator, the shift register, the selector and the combiner are disposed on a printed circuit board, the voice encryption device further comprising device housing configured to encapsulate the pseudorandom number generator, the shift register, the selector, the combiner and the printed circuit board.
One would have been motivated to provide users with the benefits of improved data encryption in portable storage devices (Christmas: paragraph 0002).
Regarding claim 8, Clark, Heimbach, and Christmas disclose the voice encryption device of claim 7.  Christmas discloses wherein the device housing comprises a port detachably connectable to a cellular phone (Christmas, paragraph 0050, “the PSD 800 may support modular configurations, and/or may comprise an external housing, a case mobile computing device (e.g., a tablet, smartphone, smart watch, laptop, etc.), and/or the like”); 
the voice encryption device further configured to communicate the encrypted block of voice data with the cellular phone via the port (Christmas, paragraph 0061, “Housing 902 may also retain a microphone or other 1/0 device in various embodiments so that users may thus interact with portable storage device 900 using voice commands, for example.”).  The motivation is the same as that of the claim from which this claim depends.

Regarding claim 9, Clark, Heimbach, and Christmas disclose the voice encryption device of claim 8.  Christmas discloses wherein the port is configured to receive operating power for the voice encryption device from the cellular phone (Christmas, paragraph 0076, “Referring to FIG. 14, the primary module 1100 is shown inserted in a secondary module 1400 comprising a battery 1410. The secondary module 1400 may comprise a housing 1420 which may enclose the primary module 1100 and the battery 1410. The secondary module 1400 may comprise a first reception cavity configured to receive the primary module 1100, and a second reception cavity configured to receive the battery 1410. In various embodiments, the battery 1410 may be permanently installed within the housing 1420, or the battery 1410 may be removably installed in the housing 1420. The secondary module 1400 may comprise a connection port 1430, such as a USB Type C port, which allows the secondary module 1400 to electrically connect to a power source (e.g., an electrical outlet) to charge the battery 1410 or transfer data to other components, such as computers, using a cord. The battery 1410 may provide power to the primary module 1100 when the primary module 1100 is installed within the secondary module 1400. The secondary module 1400 may also comprise pins configured to mate with the pins previously described on the primary module 1100, and/or the secondary module 1400 may comprise wires which electrically connect the primary module 1100, the battery 1410, and the connection port 1430.”). The motivation is the same as that of the claim from which this claim depends.
Regarding claim 11, Clark and Heimbach disclose the voice encryption device of claim 1.

However, in an analogous art, Christmas discloses wherein the pseudorandom number generator, the shift register, the selector and the combiner are disposed on a printed circuit board within a cellular phone, the cellular phone comprising a processor and a microphone (Christmas, paragraph 0064, “In various embodiments, case 1012 may enable electronic communication between portable storage device 900, a power supply, a printed circuit board PCB (“PCB”), or other electronic devices retained within case 1012. Case 1012 may further enable electronic communication of power and/or data to and/or from the mobile device retained within case 1012. Portable storage device 900 may also be in wireless communication with the mobile device retained within case 1012 as described herein.”; paragraph 0079, “a PSD 1500 is illustrated. PSD 1500 may variously include features and functionality described herein. PSD 1500 may be configured to encrypt data stored on PSD 1500 to partially prevent third parties and hackers from accessing and viewing the data”);
the voice encryption device is configured to receive the sequence of voice data from the microphone and to provide the encrypted block of voice data to the processor via wiring (Christmas, paragraph 0061, “Housing 902 may also retain a microphone or other I/O device in various embodiments so that users may thus interact with portable storage device 900 using voice commands, for example. Referring now to FIG. 9C, an elevation view of housing 902 is shown, in accordance with various embodiments.”)

One would have been motivated to provide users with the benefits of improved data encryption in portable storage devices (Christmas: paragraph 0002).
Regarding claim 12, Clark, Heimbach, and Christmas disclose the voice encryption device of claim 11.  Christmas discloses wherein the voice encryption device is configured to receive power from a battery of the cellular phone (Christmas, paragraph 0072, “The phone case 1330 may comprise a housing 1331, with a battery 1332 located within the housing. In various embodiments, the battery 1332 may be permanently encapsulated within the housing 1331.”). The motivation is the same as that of the claim from which this claim depends.
Regarding claim 15, Clark and Heimbach disclose the voice encryption device of claim 1.
Clark and Heimbach do not explicitly disclose further comprising a battery, the voice encryption device further configured to receive operating power from the battery.
However, in an analogous art, Christmas discloses further comprising a battery, the voice encryption device further configured to receive operating power from the battery (Christmas, paragraph 0079, “In various embodiments, and with reference to FIG. 15, a PSD 1500 is illustrated. PSD 1500 may variously include features and functionality described herein. PSD 1500 may be configured to encrypt data stored on PSD 1500 to partially prevent third parties and hackers from accessing and viewing the data. PSD 1500 may also be configured to decrypt the encrypted data to allow an authorized user access to the encrypted data. Although the present disclosure discusses encrypting data on PSD 1500, it should be understood that the present systems and methods may be applied to encrypt data, both stored and transmitted, in any suitable environment, computer based system, database, or the like. PSD 1500 may comprise a storage module 1510, a communication module 1520, a processor 1530, a battery 1505, and/or an encryption module 1540. PSD 1500 may further comprise any other component, capability, and/the like, as discussed herein, such as a battery.”).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Christmas with the voice encryption device of Clark and Heimbach to include further comprising a battery, the voice encryption device further configured to receive operating power from the battery.
One would have been motivated to provide users with the benefits of improved data encryption in portable storage devices (Christmas: paragraph 0002).
Regarding claim 16, Clark and Heimbach disclose the voice encryption device of claim 1.
Clark and Heimbach do not explicitly disclose further comprising a microphone 
However, in an analogous art, Christmas discloses further comprising a microphone configured to generate the sequence of voice data responsive to detection of an audible voice (Christmas, paragraph 0061, “Housing 902 may also retain a microphone or other 1/0 device in various embodiments so that users may thus interact with portable storage device 900 using voice commands, for example.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Christmas with the voice encryption device of Clark and Heimbach to include further comprising a microphone configured to generate the sequence of voice data responsive to detection of an audible voice.
One would have been motivated to provide users with the benefits of improved data encryption in portable storage devices (Christmas: paragraph 0002).
Regarding claim 18, Clark and Heimbach disclose the voice encryption device of claim 1.
Clark and Heimbach do not explicitly disclose further comprising a battery, a port and a charger, the port configured to be detachably connectable to an external power source, and the charger configured to charge the battery using power from the external power source as provided through the port.
However, in an analogous art, Christmas discloses further comprising a battery, a port and a charger, the port configured to be detachably connectable to an external power source, and the charger configured to charge the battery using power from the external (Christmas, paragraph 0060. “Data port 908 may be configured to transmit power and/or signals over electronic connections in a predetermined format. For example, data port 908 may use a protocol such as USB, firewire, lightning cable, SAT A, PCle, or other suitable cable interface for data and/or power transfer.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Christmas with the voice encryption device of Clark and Heimbach to include further comprising a battery, a port and a charger, the port configured to be detachably connectable to an external power source, and the charger configured to charge the battery using power from the external power source as provided through the port.
One would have been motivated to provide users with the benefits of improved data encryption in portable storage devices (Christmas: paragraph 0002).
Claim 10 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Clark (US3731197), filed December 15, 1969, in view of Heimbach (US4638357), filed January 20, 1984, and further in view of Christmas (US20190173677), filed November 30, 2018, and further in view of Choi (KR20070103113), published October 23, 2007).
Regarding claim 10, Clark, Heimbach, and Christmas disclose the voice encryption device of claim 7.
Clark, Heimbach, and Christmas do not explicitly disclose further comprising a button disposed on the device housing and configured to activate the voice encryption device responsive to actuation by a user.
(Choi, KR20070103113, 7th page lines 1-3, “Outside or inside the case 428 of the encryption / decryption device body 420, a selection button 422, a display 424, an encryption call button 425, a microphone 426, and a volume control dial 429.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Choi KR with the voice encryption device of Clark, Heimbach, and Christmas to include further comprising a button disposed on the device housing and configured to activate the voice encryption device responsive to actuation by a user.
One would have been motivated to provide users with the benefits of removing residual intelligibility to provide complete security performance (Choi KR, abstract).
Claims 13 and 14 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Clark (US3731197), filed December 15, 1969, in view of Heimbach (US4638357), filed January 20, 1984, and further in view of Teague (WO2011026097), published March 3, 2011.
Regarding claim 13, Clark and Heimbach disclose the voice encryption device of claim 1.
Clark and Heimbach do not explicitly disclose further comprising: a first transceiver configured to wirelessly communicate with a device including a microphone and a speaker, and to generate the sequence of voice data responsive to detection of voice data 
However, in an analogous art, Teague discloses further comprising: a first transceiver configured to wirelessly communicate with a device including a microphone and a speaker, and to generate the sequence of voice data responsive to detection of voice data received from the device including the microphone and the speaker by the first transceiver; and a second transceiver configured to wirelessly communicate the encrypted block of voice data with a cellular phone (Teague, paragraph 0052, “FIG. 8 illustrates example components that may be included within a wireless communication device, such as a Bluetooth© wireless mono-headset 180, suitable for establishing a secure communication link with a cellular telephone 170 according to the various embodiments. For example, a Bluetooth® wireless mono-headset 180 may include a processor 18 1, and a battery 182, microphone 187, speaker 189 and button 186, all coupled to the processor 181. A wireless data transceiver, such as a Bluetooth® transceiver 188 may be coupled to the processor 181 and to an internal antenna 184. Additionally, the wireless mono-headset 180 may include an LED 183 coupled to the processor 181.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Teague with the voice encryption device of Clark and Heimbach to include further comprising: a first transceiver configured to wirelessly communicate with a device including a microphone and a speaker, and to generate the sequence of voice data responsive to detection of voice data received from the device including the microphone and the speaker by the first transceiver; and a second transceiver configured to wirelessly communicate the encrypted 
One would have been motivated to provide users with the benefits of confirming a secure pairing between two or more communication devices (Teague: paragraph 0001).
Regarding claim 14, Clark, Heimbach, and White disclose the voice encryption device of claim 13.  White discloses wherein the first transceiver and the second transceiver are respectively configured to wirelessly communicate with the device including the microphone and the speaker and with the cellular phone via short-link transmission (Teague, paragraph 0052, “FIG. 8 illustrates example components that may be included within a wireless communication device, such as a Bluetooth© wireless mono-headset 180, suitable for establishing a secure communication link with a cellular telephone 170 according to the various embodiments. For example, a Bluetooth® wireless mono-headset 180 may include a processor 18 1, and a battery 182, microphone 187, speaker 189 and button 186, all coupled to the processor 181. A wireless data transceiver, such as a Bluetooth® transceiver 188 may be coupled to the processor 181 and to an internal antenna 184. Additionally, the wireless mono-headset 180 may include an LED 183 coupled to the processor 181.”). The motivation is the same as that of the claim from which this claim depends.
Claim 17 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Clark (US3731197), filed December 15, 1969, in view of Heimbach (US4638357), filed January 20, 1984, and further in view of Choi (US20170237986), filed February 10, 2017.
Regarding claim 17, Clark and Heimbach disclose the voice encryption device of claim 1.  

However, in an analogous art, Choi discloses further comprising a battery, a coil and a charger, the battery configured to store operating power for the voice encryption device, the coil configured to generate an induced current responsive to an externally generated electromagnetic field, and the charger configured to charge the battery using the induced current (Choi  US, paragraph 0091, “The PMIC may be mounted to, for example, an integrated circuit or a SoC semiconductor. A charging method may be divided into wired and wireless methods. The charger IC charges a battery and prevent over voltage or over current from flowing from a charger. According to an embodiment, the charger IC includes a charger IC for at least one of the wired charging method and the wireless charging method. The wireless charging method may include, for example, a magnetic resonance method, a magnetic induction method and an electromagnetic wave method, and additional circuits for wireless charging, for example, circuits such as a coil loop, a resonant circuit, a rectifier and the like may be added.”; paragraph 0266, “Although the embodiment is described in such a way that video data and voice signals are transmitted to the third electronic device 1505 using different methods, it should be understood that the present disclosure is not limited to those embodiments. The embodiment may be modified in such a way as to encode video data and voice signals into a single file and transmit the file to the electronic device. For example, after encrypting  voice signals into an image file or an image file into voice signals, the second electronic device is capable of transmitting the encrypted  result to the third electronic device 1505 via the SPP of the Bluetooth.”).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Choi with the voice encryption device of Clark and Heimbach to include further comprising a battery, a coil and a charger, the battery configured to store operating power for the voice encryption device, the coil configured to generate an induced current responsive to an externally generated electromagnetic field, and the charger configured to charge the battery using the induced current.
One would have been motivated to provide users with the benefits of improved data transfer rates and power consumption (Choi US: paragraphs 0006 and 0007).
Claim 19 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Clark (US3731197), filed December 15, 1969, in view of Heimbach (US4638357), filed January 20, 1984, and further in view of Shin (JP2010081188), filed April 8, 2010.
Regarding claim 19, Clark and Heimbach disclose the voice encryption device of claim 1.
Clark and Heimbach do not explicitly disclose further comprising an accelerometer configured to activate the voice encryption device responsive to predefined user initiated movement of the voice encryption device.
However, in an analogous art, Shin discloses further comprising an accelerometer configured to activate the voice encryption device responsive to predefined user initiated movement of the voice encryption device (Shin, second page, lines 19-24, “The method described in Non-Patent Document 1 is a method in which two devices that communicate with each other are brought close to each other and parameters for encryption are exchanged by infrared communication. The method described in Non-Patent Document 5 includes two devices that communicate with each other. , And the encryption  parameter is generated by detecting this vibration with an accelerometer . For example, the device is fixedly installed or very large to move. It cannot be used when the device cannot be brought close to or vibrated.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shin with the voice encryption device of Clark and Heimbach to include further comprising an accelerometer configured to activate the voice encryption device responsive to predefined user initiated movement of the voice encryption device.
One would have been motivated to provide users with the benefits of easily setting a safe radio communication channel between devices (Shin: abstract).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439